Almand, Presiding Justice.
This appeal is from a summary judgment granted to Piedmont Federal Savings & Loan Association in its proceeding to dispossess Roy R. Wood from a house and premises located in Lilburn, Georgia. Held:
The proceeding being one solely involving questions of law, jurisdiction for review of the judgment is in the Court of Appeals and not this court.

Transferred to the Court of Appeals.


All the Justices concur.

E. T. Hendon, Jr., G. Hughel Harrison, J. W. Moulton, for appellant.
Ware, Sterne & Griffin, Robert F. Lyle, for appellee.